DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawing/photograph disclosure is objected to because the figures are dark, blurry, cluttered, copies of photographs, or a combination of those problems. This makes it difficult to discern the components depicted and fully understand the invention. When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132  and 37 CFR 1.121(f).
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the: “rectifier, controller, mobile refrigeration, lift gates, electric pallet trucks, living quarters, diesel engine, diesel generator, AC and WIFI system” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 1:140.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“first flinger collar” recited in Claim 5;
“third bearing”, recited in Claim 4, 12; 
“fourth bearing” recited in Claim 6 & 12;
“battery” recited in Claim 15;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Appropriate correction is required for the following informalities:
Claim 4 is objected because Claim 4 depends on itself (Claim 4).
Claim 10 is objected because the recitation “a first flinger collar” are recited twice.
Claim 10 recites “a first driven bushing. a driver bushing;” and should recite “a first drive, a driver bushing” (the use of a comma instead of a period).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1-15, the applicant recites multiple elements for “a system” without making ANY connection between any of the recited elements. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Therefore, the claims are vague and indefinite.
In claim 5, the applicant recites “a first driven sheave” & a “first driven bushing”. Claim 5 depends on Claim 4 and Claim 4 appears to depend on Claim 3 (refer to Claim Objection for Claim 4). If Claim 4 depends on Claim 3, Claim 3 depends on Claim 1 where claim 1 recites “a sheave” & “a bushing”. Therefore, it is unclear is such sheave and bushing in Claim 5 are different sheave and bushing compared to the ones recited in Claim 1.
In Claim 10, the applicant recites “a second bearing” without reciting “first bearing”. Therefore, as recited it is unclear to what would be the “second bearing. 
In Claim 10, the applicant recites “a first driven bushing” a driver bushing”. It is unclear if such bushings are the same or different bushings.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 & 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiler (US 8,253,262).
Regarding Claim 1, Kiler disclose a system [Wind Powered Generator System] (Abstract) comprising: 
a fan assembly [5] (FIG. 3); 
a fan bushing [34] (FIG. 3); 
a fan shaft [“shaft” in the middle of rotor 3] (FIG. 3); 
a fan locking collar [11] (FIG. 3); 
a flinger collar [13] (FIG. 3); 
a bearing [12] (FIG. 3); 
a driver bushing [8] (FIG. 3); 
a driver sheave [“drive sheave” driven by pulley 6] (FIG. 2); 
OR generator [BASIC GENERATOR shown in FIG. 3] (FIG. 3); and 
a motor mount [wind powered generating system mounted on a primary roof] (Claim 1).
Regarding Claim 2, Kiler disclose the system of claim 1 [see rejected Claim 1], 
further comprising: a second fan assembly; a second fan bushing; and a second fan shaft (FIG. 7 shows multiple “fans” and FIG. 3 shows a “fan assembly; fan bushing; and fan shaft”. Therefore, each of the fans in FIG. 7 each comprises “a second fan assembly; a second fan bushing; and a second fan shaft”).
Regarding Claim 3, Kiler disclose the system of claim 2 [see rejected Claim 2], 
further comprising a second fan locking collar; a second flinger collar; and a second bearing (FIG. 7 shows multiple “fans” and FIG. 3 shows the fan’s a “second fan locking collar; second flinger collar; and second bearing”. Therefore, each of the fans in FIG. 7 each comprises the recited “a second fan locking collar; a second flinger collar; and a second bearing”).
Regarding Claim 4, Kiler disclose the system of claim 4 [see rejected Claim 4], 
further comprising a first fan belt  [although not shown pulleys operate with belts] and a second fan belt, wherein said first fan belt and second fan belt are into engagement with said first fan assembly and second fan assembly (FIG. 7 shows multiple “fans” and FIG. 3 shows the fan’s “pulleys”. Therefore, each of the fans in FIG. 7 each comprises the recited “pulleys” along with belts).
Regarding Claim 5, Kiler disclose the system of claim 4 [see rejected Claim 4], 
further comprising: a first flinger collar; a third bearing; a first driven sheave; and a first driven bushing (FIG. 7 shows multiple “fans” and FIG. 3 shows the fan’s “pulleys”. Therefore, each of the fans in FIG. 7 each comprises the recited “collars,  bearings, sheaves and bushings”).
Regarding Claim 6, Kiler disclose the system of claim 5 [see rejected Claim 5],
 further comprising: a second flinger collar; a fourth bearing; a second driven sheave; and a second driven bushing (FIG. 7 shows multiple “fans” and FIG. 3 shows the fan’s “collars, bearing, sheave, bushing”. Therefore, each of the fans in FIG. 7 each comprises the recited “collars,  bearing, sheaves and bushings”).
Regarding Claim 7, Kiler disclose the system of claim 1 [see rejected Claim 1], 
in which said system comprises a wind power generating system [Wind Powered Generator System] (Abstract).
Regarding Claim 8, Kiler disclose the system of claim 7 [see rejected Claim 7], 
further comprising a wind tunnel [105] that is configured to be operable for capturing or directing air to said wind power generating system (FIG. 6-7, Column 2, Lines 21-24).
Regarding Claim 10, Kiler disclose system [Wind Powered Generator System] (Abstract) comprising : 
a first fan assembly [5] (FIG. 3);
a first fan bushing [34] (FIG. 3);
a first fan shaft [“shaft” in the middle of rotor 3] (FIG. 3); 
a first fan locking collar [11] (FIG. 3); 
a first flinger collar [13] (FIG. 3); 
a first bearing [12] (FIG. 3); 
a first flinger collar [13] (FIG. 3); 
a second bearing (FIG. 7 shows multiple “fans”. Therefore, each of the fans in FIG. 7 each comprises the recited “bearing”); 
a first driven sheave  [“drive sheave” driven by pulley 6] (FIG. 2); 
a first driven bushing [6] (FIG. 3); 
a driver bushing [6] (FIG. 3); 
a driver sheave [“drive sheave” driven by pulley 6] (FIG. 2); 
a motor or generator  [BASIC GENERATOR shown in FIG. 3] (FIG. 3); and 
a motor mount [wind powered generating system mounted on a primary roof] (Claim 1).
Regarding Claim 11, Kiler disclose the system of claim 10 [see rejected Claim 10], 
further comprising a fan belt [although not shown pulleys operate with belts], 
wherein said fan belt is into engagement with said first fan assembly [5] (FIG. 3).
Regarding Claim 12, Kiler disclose the system of claim 11 [see rejected Claim 11], 
further comprising: 
a second fan assembly (FIG. 7 shows multiple “fans”. Therefore, each of the fans in FIG. 7 each comprises the recited “second fan assembly”); 
a second fan bushing (FIG. 7 shows multiple “fans”. Therefore, each of the fans in FIG. 7 each comprises the recited “second fan bushing”); 
a second fan shaft (FIG. 7 shows multiple “fans”. Therefore, each of the fans in FIG. 7 each comprises the recited “second fan shaft”); 
a second fan locking collar (FIG. 7 shows multiple “fans”. Therefore, each of the fans in FIG. 7 each comprises the recited “second fan locking collar”); 
a second flinger collar (FIG. 7 shows multiple “fans”. Therefore, each of the fans in FIG. 7 each comprises the recited “second flinger collar”); 
a third bearing (FIG. 7 shows multiple “fans”. Therefore, each of the fans in FIG. 7 each comprises the recited “third bearing”); 
a second flinger collar (FIG. 7 shows multiple “fans”. Therefore, each of the fans in FIG. 7 each comprises the recited “second flinger collar”); 
a fourth bearing (FIG. 7 shows multiple “fans”. Therefore, each of the fans in FIG. 7 each comprises the recited “fourth bearing”); 
a second driven sheave (FIG. 7 shows multiple “fans”. Therefore, each of the fans in FIG. 7 each comprises the recited “second driven sheave”); and 
a second driven bushing (FIG. 7 shows multiple “fans”. Therefore, each of the fans in FIG. 7 each comprises the recited “second driven bushing”).
Regarding Claim 13, Kiler disclose the system of claim 12 [see rejected Claim 12], 
further comprising a second fan belt (FIG. 7 shows multiple “fans” and FIG. 3 shows the fan’s “pulleys”. Therefore, each of the fans in FIG. 7 each comprises the recited “second pulley” along with belts), 
wherein said second fan belt is into engagement with said second fan assembly (FIG. 7 shows multiple “fans”. Therefore, each of the fans in FIG. 7 each comprises the recited “second fan assembly”).
Regarding Claim 14, Kiler disclose the system of claim 10 [see rejected Claim 10], 
in which said system comprises a wind power generating system [Wind Powered Generator System] (Abstract).
Regarding Claim 15, Kiler disclose the system of claim 14 [see rejected Claim 14], 
further comprising: 
a wind tunnel [105] that is configured to be operable for capturing or directing air to said wind power generating system (FIG. 6-7, Column 2, Lines 21-24); and 
a mount bracket for mounting said wind power generating system to a vehicle [wind powered generating system mounted on a primary roof] (Claim 1), 
wherein said wind power generating system is configured to be operable for charging a battery of the vehicle [wherein air velocity within said elongated wind tunnel causes respective fans attached to corresponding generators to rotate the generators to produce electric current for the batteries or electric cells] (Claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kiler (US 8,253,262) according to Claim 8 and in further view of Maury (US 2021/0122249).
Regarding Claim 9, Kiler disclose the system of claim 8 [see rejected Claim 8], 
further comprising a mounting bracket for mounting said wind tunnel and said wind power generating system [wind powered generating system mounted on a primary roof] (Claim 1).
Kiler does not disclose said wind power generating system to an underside of a vehicle.
Maury disclose a wind power generating system to an underside of a vehicle [FIG. 6 illustrates a housing for a 4-channel system having 4 inlets 110 arranged within a single housing 101 that is optimized for location on the front bumper of a vehicle designed for operation on highways. FIG. 8 shows the front of a typical over the road vehicle. The bumper-mounted straight line of 4 or more air input channels in module 81 is compatible with the forward-facing bumper 88 (or bumper cover) of the vehicle] (FIG. 8, ¶ [0032]). 
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Maury’s generating systems to “an underside” of Kiler vehicle to generate additional power from multiple systems locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/JOSEPH ORTEGA/Examiner, Art Unit 2832